Exhibit 10.3

Rimage corporation

EMPLOYMENT AGREEMENT

This employment AGREEMENT (the “Agreement”) is made as of October 10, 2011,
between Rimage Corporation, a Minnesota corporation (the “Company”), and Raymond
R. Hood, a Texas resident (“Employee”).

background

A.                  Employee and Qumu, Inc. are parties to that Employment
Agreement, dated August 29, 2007 (the “Prior Agreement”).

B.                  This Agreement is entered into as a condition to the
Agreement and Plan of Merger, dated the date hereof, among Qumu, Inc., the
Company, and Quick Acquisition Corp. (the “Merger Agreement”).

C.                  The parties acknowledge and agree that upon the consummation
of the transactions contemplated by the Merger Agreement the Prior Agreement
will terminate and will no longer have any force or effect.

D.                  Employee acknowledges and agrees that he will substantially
benefit, directly or indirectly, from the consummation of the transactions
contemplated by the Merger Agreement.

E.                   Contemporaneous with the execution of this Agreement,
Employee and the Company have entered into that Executive Letter Agreement in
substantially the form attached hereto as Exhibit A (the “Letter Agreement”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the respective
agreements of the Company and Employee set forth below, the Company and
Employee, intending to be legally bound, agree as follows:

1.                 Employment. Subject to all terms and conditions hereof,
effective upon the closing of the Merger Agreement, the Company shall employ
Employee at-will, which means either the Company or Employee may end the
employment relationship at any time, with or without Cause (as defined in this
Agreement). Employee shall serve the Company and perform services for the
Company, until Employee’s employment is terminated in accordance with Section 10
hereof.

2.                 Position and Duties.

a.                      Position with the Company. During the term of Employee’s
employment with the Company, Employee shall serve as the Senior Vice President
and General Manager, Qumu and shall perform such duties and responsibilities
consistent with his position as the board of directors of the Company (the
“Board”) shall reasonably assign to him from time to time.

 

 

 

b.                   Performance of Duties and Responsibilities. Employee shall
serve the Company faithfully and to the best of his ability and shall devote his
full working time, attention and efforts to the business of the Company during
his employment. Employee shall report to the President and Chief Executive
Officer of the Company. During his employment hereunder, Employee shall not
accept other employment or engage in other material business activity, except
that Employee may participate in civic, trade and charitable activities and
personal investment activities to a reasonable extent, and may serve on the
boards of up to two non-public companies and on the boards of not-for-profit
organizations and trade groups and participate in community affairs, so long as
such activities do not unreasonably interfere with the performance of his duties
and responsibilities hereunder. The services of the Employee shall be performed,
from time to time, at offices and facilities operated by the Company and its
subsidiaries, and at other locations where the interests of the Company may be
advanced or promoted; provided, Employee shall not be required to relocate his
residence from Texas without the consent of Employee.

3.                   Compensation.

a.                   Base Salary. While Employee is employed by the Company
hereunder, the Company shall pay to Employee a base salary at the annual rate of
$300,000, which base salary shall be paid in accordance with the Company’s
normal payroll policies and procedures.

b.                   Target Bonus. While Employee is employed by the Company
hereunder, the Company shall maintain a bonus plan or program. Pursuant to the
bonus plan or program, and subject to the Company’s achieving certain financial
targets as determined by the management of the Company, Employee shall be
eligible for bonus compensation up to a maximum of 50% of the Employee’s base
salary to be paid between January 1 and March 31 of the calendar year
immediately following the Company’s fiscal year to which the bonus relates.

c.                    Inducement Grant. Employee shall be granted 150,000
non-qualified option shares as of the date hereof, which shall vest in equal
amounts over four years on each anniversary of the date of the grant and shall
have a term of seven years. The stock options are issued with an exercise price
equal to the fair market value of the Company’s stock on the date of the grant
and will be granted outside of the Company’s 2007 Stock Incentive Plan.

d.                   Vacation. While Employee is employed by the Company
hereunder, Employee shall be entitled to vacation and personal time consistent
with the policies and procedures of the Company. Such vacation and personal time
off shall be taken by Employee at times so as not to unduly disrupt the
operations of the Company. During employment, Employee will accrue earned
vacation according to the policies and procedures of the Company and will not
forfeit any earned and accrued vacation that is not taken in a calendar year.
The Company will pay Employee for any earned and accrued but unused vacation
upon termination from employment.

2

 

 

 

e.                    Additional Employee Benefits. While Employee is employed
by the Company hereunder, Employee shall be entitled to participate in any
health, disability and term life insurance plans and programs of the Company
that are made generally available to other senior employees of the Company.
Employee shall also be entitled to participate in such other employee benefit
plans and programs of the Company to the extent that Employee meets the
eligibility requirements for each individual plan or program. The Company
provides no assurance as to the adoption or continuance of any such other
particular employee benefit plan or program, and Employee’s participation in any
such plan or program shall be subject to the provisions, rules and regulations
applicable thereto.

f.                    Expenses. While Employee is employed by the Company
hereunder, the Company shall reimburse Employee for all reasonable and necessary
out-of-pocket business, travel and entertainment expenses incurred by Employee
in the performance of the duties and responsibilities hereunder, subject to the
Company’s normal policies and procedures for expense verification and
documentation. Notwithstanding anything to the contrary in this Agreement or in
any Company policy with respect to such payments, in-kind benefits and
reimbursements provided under this Agreement during any taxable year of Employee
that would result in taxable compensation to Employee (i) shall not affect
in-kind benefits or reimbursements to be provided in any other taxable year of
Employee, (ii) are not subject to liquidation or exchange for another benefit
and (iii) shall be made no later than the last day of Employee’s taxable year
following the taxable year in which the expense was incurred.

g.                    Indemnification. The Employee in any capacity on behalf of
the Company or any of its subsidiaries or affiliates, shall be entitled to
exculpation, indemnification, and advancement of expenses to the fullest extent
permitted by Minnesota law. So long as Employee is an officer of the Company,
Employee shall also be entitled to coverage under each directors’ and officers’
liability insurance policy, if any, maintained by or on behalf of the Company’s
directors and officers.

4.                   Confidential Information. Except as permitted by the
Company or in the ordinary course of the performance of the Employee’s duties
hereunder, Employee shall not at any time divulge, furnish or make accessible to
anyone or use in any way other than in the ordinary course of the business of
the Company, any confidential, proprietary or secret knowledge or information of
the Company that Employee has acquired or shall acquire about the Company,
whether developed by himself or by others, concerning (i) any trade secrets,
(ii) any confidential, proprietary or secret designs, programs, processes,
formulae, plans, devices or material (whether or not patented or patentable)
directly or indirectly useful in any aspect of the business of the Company,
(iii) any customer or supplier lists, (iv) any confidential, proprietary or
secret development or research work, (v) any strategic or other business,
marketing or sales plans, (vi) any financial data or plans, or (viii) any other
confidential or proprietary information or secret aspects of the business of the
Company. Employee acknowledges that the above-described knowledge and
information constitutes a unique and valuable asset of the Company and
represents a substantial investment of time and expense by the Company, and that
any disclosure or other use of such knowledge or information other than for the
sole benefit of the Company would be wrongful and may cause irreparable harm to
the Company. Employee shall take reasonable steps to protect the confidentiality
of such knowledge and information. The foregoing obligations of confidentiality
shall not apply to any knowledge or information that (i) is now or subsequently
becomes generally publicly known, other than as a result of the breach of this
Agreement, (ii) is independently made available to Employee in good faith by a
third party who has not violated a confidential relationship with the Company,
or (iii) is required to be disclosed by law or legal process. Employee
understands and agrees that his obligations under this Agreement to maintain the
confidentiality of the Company’s confidential information are in addition to any
obligations of Employee under applicable statutory or common law.

3

 

 

 

5.                   Ventures. If, during Employee’s employment with the
Company, Employee is engaged in or provides input into the planning or
implementing of any project, program or venture involving the Company, all
rights in such project, program or venture shall belong to the Company. Except
as approved in writing by the Board, Employee shall not be entitled to any
ownership interest in any such project, program or venture or to any commission,
finder’s fee or other compensation in connection therewith. Employee shall have
no ownership interest, direct or indirect, in any customer or supplier that
conducts business with the Company except for the passive investment in less
than 5% of the outstanding shares of capital stock of any corporation listed on
a national securities exchange or publicly traded in the over-the-counter
market.

6.                   Non-solicitation Covenants. In consideration for Employee’s
employment hereunder and the compensation and benefits to be provided hereunder
and otherwise in connection with Employee’s employment with the Company,
Employee agrees to the following restrictive covenants.

a.                   Agreement Not to Solicit Employees. During Employee’s
employment with the Company and for a period of twelve (12) months from and
after the termination of Employee’s employment, whether such termination is with
or without Cause, or whether such termination is at the instance of Employee or
the Company, Employee shall not, directly or indirectly, solicit or attempt to
solicit any person who is then an employee, consultant or other independent
contractor of the Company or who was an employee, consultant or other
independent contractor of the Company at any time during the three (3) month
period immediately preceding Employee’s termination of employment.

b.                   Agreement Not to Solicit Others. During Employee’s
employment with the Company for a period of twelve (12) months from and after
the termination of Employee’s employment, whether such termination is with or
without Cause, or whether such termination is at the instance of Employee or the
Company, Employee shall not, directly or indirectly, in any manner or capacity,
including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant
or otherwise, (i) initiate contact with, solicit or attempt to solicit any
person or entity who was a customer of the Company during the last twelve (12)
months of Employee’s employment, for the purposes of selling, marketing or
distributing products similar to the products sold, marketed or distributed by
the Company, and (ii) solicit, request, advise or induce any supplier,
distributor or other business contact of the Company to cancel, curtail or
otherwise adversely change its relationship with the Company; or (iii) using the
Company’s information about its clients' technical and business requirements, or
other confidential client information, to solicit or obtain agreements with
those clients, except that Employee may enter into agreements with the Company’s
customers if the customer initiates the contact and none of the Company’s
confidential information will be used in negotiating, executing, or performing
the agreement.

4

 

 

 

c.                    Acknowledgment. Employee hereby acknowledges that the
provisions of this Section 6 are reasonable and necessary to protect the
legitimate interests of the Company and that any violation of this Section 6 by
Employee may cause substantial and irreparable harm to the Company to such an
extent that monetary damages alone would be an inadequate remedy therefor.

d.                   Blue Pencil Doctrine. If the duration of, the scope of or
any business activity covered by any provision of this Section 6 is in excess of
what is determined to be valid and enforceable under applicable law, such
provision shall be construed to cover only that duration, scope or activity that
is determined to be valid and enforceable. Employee hereby acknowledges that
this Section 6 shall be given the construction which renders its provisions
valid and enforceable to the maximum extent, not exceeding its express terms,
possible under applicable law.

7.                 Patents, Copyrights and Related Matters.

a.                      Disclosure and Assignment. Except as prohibited by
California Labor Code Section 2870 (attached hereto as Schedule A), Employee
shall promptly disclose to the Company any and all improvements and inventions
that Employee may conceive and/or reduce to practice individually or jointly or
commonly with others while he is employed with the Company with respect to (i)
any methods, processes or apparatus concerned with the development, use or
production of any type of products, goods or services sold or used by the
Company, and (ii) any type of products, goods or services sold or used by the
Company. Any such improvements and inventions shall be the sole and exclusive
property of the Company and Employee shall promptly assign, transfer and set
over to the Company his entire right, title and interest in and to any and all
of such improvement and inventions as are specified in this Section 7(a), and in
and to any and all applications for letters patent that may be filed on such
inventions, and in and to any and all letters patent that may issue, or be
issued, upon such applications. In connection therewith and for no additional
compensation therefor, but at no expense to Employee, Employee shall sign any
and all instruments reasonably deemed necessary by the Company for:

i.                     the filing and prosecution of any applications for
letters patent of the United States or of any foreign country that the Company
may desire to file upon such inventions as are specified in this Section 7(a);

ii.                    the filing and prosecution of any divisional,
continuation, continuation-in-part or reissue applications that the Company may
desire to file upon such applications for letters patent; and

iii.                  the reviving, re-examining or renewing of any of such
applications for letters patent.

This Section 7(a) shall not apply to any invention for which no equipment,
supplies, facilities, confidential, proprietary or secret knowledge or
information, or other trade secret information of the Company was used and that
was developed entirely on Employee’s own time, and (i) that does not relate (A)
directly to the business of the Company, or (B) to the Company’s actual or
demonstrably anticipated research or development, or (ii) that does not result
from any work performed by Employee for the Company.

 

5

 

 

 

b.                   Copyrightable Material. All right, title and interest in
all copyrightable material that Employee shall conceive or originate
individually or jointly or commonly with others, and that arise in connection
with Employee’s services hereunder or knowledge of confidential and proprietary
information of the Company, shall be the property of the Company and are hereby
assigned by Employee to the Company, along with ownership of any and all
copyrights in the copyrightable material. Where applicable, works of authorship
created by Employee relating to the Company and arising out of Employee’s
knowledge of confidential and proprietary information of the Company shall be
considered “works made for hire,” as defined in the U.S. Copyright Act, as
amended.

8.                   Return of Records and Property. Upon termination of
Employee’s employment or at any time upon the Company’s request, Employee shall
promptly deliver to the Company any and all Company records and any and all
Company property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, source codes,
data, tables or calculations and all copies thereof, documents that in whole or
in part contain any trade secrets or confidential, proprietary or other secret
information of the Company and all copies thereof, and keys, access cards,
access codes, passwords, credit cards, personal computers, telephones and other
electronic equipment belonging to the Company.

9.                   Remedies. Employee acknowledges that it would be difficult
to fully compensate the Company for monetary damages resulting from any breach
by him of the provisions hereof. Accordingly, in the event of any actual or
threatened breach of any such provisions, the Company shall, in addition to any
other remedies it may have, be entitled to injunctive and other equitable relief
to enforce such provisions, and such relief may be granted without the necessity
of proving actual monetary damages.

10.                Termination of Employment.

a.                   The Employee’s employment with the Company shall terminate
immediately upon:

i.                     Employee’s receipt of written notice from the Company of
the termination of his employment, effective as of the date indicated in such
notice;

ii.                    Employee’s abandonment of his employment or notice of his
resignation from the Company;

iii.                  Employee’s Disability; or

iv.                  Employee’s death.

b.                   Capitalized terms used in this Section 10 and not otherwise
defined in this Agreement shall have the meaning given in the Letter Agreement.

6

 

 

 

11.                Payments upon Termination of Employment.

a.                   Except as provided in the Letter Agreement or otherwise
provided by law, the Company shall have no obligations to Employee or to his
beneficiary or his estate under the terms of any other applicable agreement
between Employee and the Company or under the terms of any employee benefit
plans or programs then maintained by the Company in which Employee participates.

12.                Miscellaneous.

a.                   Taxes. The Company shall deduct from any payments made to
the Employee hereunder any withholding or other taxes which the Company is
required to deduct under applicable law.

b.                   Governing Law. All matters relating to the interpretation,
construction, application, validity and enforcement of this Agreement shall be
governed by the laws of the State of California without giving effect to any
choice or conflict of law provision or rule, whether of the State of California
or any other jurisdiction, that would cause the application of laws of any
jurisdiction other than the State of California.

c.                    Entire Agreement. This Agreement and the Letter Agreement
constitute the entire agreement of the parties relating to Employee’s employment
with the Company and supersede all prior agreements and understandings with
respect to such subject matter, and the parties hereto have made no agreements,
representations or warranties relating to the subject matter of this Agreement
that are not set forth herein or in the Letter Agreement. By way of
clarification, the Company and Employee agree that in calculating the average
annual bonus amounts with respect to the three completed calendar years prior to
the date of Employee’s termination under Section 1(a)(ii) of the Letter
Agreement, if Employee is with the Company for less than three completed
calendar years prior to the date of termination, the calculation shall be based
upon the actual completed calendar years of employment prior to the date of
Employee’s termination. In addition, if the Company provides health and/or
dental benefits under a self-insured arrangement described in §105(h) of the
Internal Revenue Code of 1986, as amended (“Code”), the COBRA premium amounts
referenced in the Letter Agreement to be paid by the Company on Employee’s
behalf will be included in Employee’s income. All disputes or claims arising out
of or in any way related to this Agreement, including the making of this
Agreement, shall be submitted to and determined by final and binding arbitration
under the terms set forth in the Letter Agreement.

d.                   Section 409A. Notwithstanding anything to the contrary in
this Agreement or the Letter Agreement, to the maximum extent permitted by
applicable law, the severance payments payable to Employee pursuant to the
Letter Agreement shall be made in reliance upon Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay plans) or Treasury Regulation §
1.409A-1(b)(4) (relating to short-term deferrals). However, to the extent any
such payments are treated as “non-qualified deferred compensation” subject to
Code § 409A and the payments become payable pursuant to Section 2 of the Letter
Agreement following a Change in Control (as defined in Schedule 1 to the Letter
Agreement) that is not a “change in the ownership or effective control of a
corporation, or change in the ownership of a substantial portion of the assets
of a corporation” as described in each case in Treasury Regulation §
1.409A-3(i)(5), any such severance amount payable pursuant to Section 2 shall be
paid at the same time and in the same manner as severance is paid pursuant to
Section 1 of the Letter Agreement, but without regard to any limitations on the
payments based on Employee’s subsequent employment. To the extent any severance
payments provided for under the Letter Agreement are treated as “non-qualified
deferred compensation” subject to Code § 409A and such payments are conditioned
on Employee’s execution of a general release, the payments will be made or will
commence, as the case may be, on the 60th day (or if applicable, the expiration
of the six-month payment delay period or earlier death as described in Section 7
of the Letter Agreement) following Employee’s separation from service (the
“Payment Date”), provided that prior to the Payment Date, Employee executes and
delivers the general release to the Company and all applicable revocation
periods have expired. In this regard, the Company shall provide the form of
general release to Employee on or before the 5th day following his separation
from service.

7

 

 

 

e.                    No Violation of Other Agreements. Employee hereby
represents and agrees that neither (i) Employee’s entering into this Agreement
nor (ii) Employee’s carrying out the provisions of this Agreement, will violate
any other agreement (oral, written or other) to which Employee is a party or by
which Employee is bound.

f.                    Amendments. No amendment or modification of this Agreement
shall be deemed effective unless made in writing and signed by the parties
hereto.

g.                    No Waiver. No term or condition of this Agreement shall be
deemed to have been waived, except by a statement in writing signed by the party
against whom enforcement of the waiver is sought. Any written waiver shall not
be deemed a continuing waiver unless specifically stated, shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

h.                   Assignment. This Agreement shall not be assignable, in
whole or in part, by either party without the prior written consent of the other
party, except that the Company may, without the consent of Employee, assign its
rights and obligations under this Agreement to any corporation or other person
or business entity with which the Company may merge or consolidate or to which
the Company may sell or transfer all or substantially all of its assets.

i.                     Counterparts. This Agreement may be executed in any
number of counterparts, and such counterparts executed and delivered, each as an
original, shall constitute but one and the same instrument.

j.                     Severability. Subject to Section 6(d) hereof, to the
extent that any portion of any provision of this Agreement shall be invalid or
unenforceable, it shall be considered deleted herefrom and the remainder of such
provision and of this Agreement shall be unaffected and shall continue in full
force and effect.

k.                   Captions and Headings. The captions and paragraph headings
used in this Agreement are for convenience of reference only and shall not
affect the construction or interpretation of this Agreement or any of the
provisions hereof.

 

* * * * *

 

8

 

 

 

IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the date set forth in the first paragraph.

 

  RIMAGE CORPORATION                     By:  /s/ Sherman L. Black     Name: 
Sherman L. Black     Its:   President and Chief Executive Officer              
      /s/ Raymond R. Hood     Raymond R. Hood  

 

 

 

 

 

 

 

 

 

 

 

 



 